Citation Nr: 0823258	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture, effective February 6, 
2002, currently staged at 20 percent from February 25, 2008, 
on appeal from the initial grant of service connection.

2.  Entitlement to a compensable rating residuals of a right 
wrist fracture, effective February 6, 2002, currently staged 
at 10 percent from February 25, 2008, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to November 
1962, with subsequent reserve service.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The Board notes that the only issues remaining on appeal are 
initial increased rating claims for residuals of fractures of 
the veteran's right ankle and wrist, despite the fact that 
the veteran's claim originally included service connection 
claims for other conditions.  Prior Board decisions have 
adjudicated these other claims.  In January 2008 the Board 
remanded the issues at bar for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  Prior to February 25, 2008, the veteran's right ankle 
disability was not manifested by a marked limitation of 
motion of the ankle.

2.  Since February 25, 2008, the veteran's right ankle 
disability has not been manifested by ankylosis.

3.  The scar associated with the veteran's right ankle 
fracture is not deep, does not cause limited motion, is only 
17.5 centimeters in length, is not unstable, and is not 
painful.   

4.  Prior to February 25, 2008, the veteran's right wrist 
disability was not manifested by dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.

5.  Since February 25, 2008, the veteran's right wrist 
disability has not been  manifested by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of the veteran's right ankle fracture 
prior to February 25, 2008 have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5271 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for residuals of the veteran's right ankle fracture 
since February 25, 2008 have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5271 (2007).

3.  The criteria for a separate evaluation for the scar 
associated with the veteran's right ankle disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118 Diagnostic Codes 7800-7805 (2002 & 2007); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

4.  The criteria for an initial compensable rating in for 
residuals of the veteran's right wrist fracture prior to 
February 25, 2008 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5215 (2007).
5.  The criteria for an initial rating in excess of 20 
percent for residuals of the veteran's right wrist fracture 
since February 25, 2008 have not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that in a February 2003 
rating decision the veteran was awarded service connection 
and assigned a 10 percent rating for his right ankle 
disability, and a noncompensable rating for his right wrist 
disability.  The veteran disagreed with these ratings 
assigned, and the present appeal ensued.  As the initial 
evaluations assigned were appealed, the severity of the 
veteran's disabilities is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present. See Fenderson v. West, 12 Vet. App. 119 
(1999).  In a recent rating decision of April 2008 the RO 
increased the rating for the veteran's right ankle to 20 
percent, and the rating for his right wrist to 10 percent, 
both effective from February 25, 2008.  Accordingly, the 
discussion below will address the ratings in effect both 
prior and subsequent to February 25, 2008 for each of the 
veteran's disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  


Right Ankle
The Board has initially considered whether the veteran should 
be receiving a separate evaluation for the scar associated 
with his right ankle disability, in addition to the rating 
assigned for the ankle itself.  Except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2006) [ 
the evaluation of the same disability under various diagnoses 
is to be avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  Here, the veteran's 
scar is essentially asymptomatic and a separate rating is not 
appropriate.  At the February 2008 VA examination, his scar 
was found to be 0.3 centimeters wide and 17.5 centimeters 
long.  It was not unstable, tender to palpation, there was no 
underlying soft tissue damage, and there was no impairment or 
functional limitation found to be associated with the scar.  
As such, a separate rating is not warranted for the scar 
associated with the veteran's right ankle disability.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 & 2007).  

A.	Prior to February 25, 2008
The veteran's right ankle disability has been evaluated under 
DC 5271, based on limitation of motion of the ankle.  Prior 
to February 25, 2008 the veteran was assigned a 10 percent 
rating for this disability.  A 10 percent rating is assigned 
where there is "moderate" limitation of motion, and a 20 
percent rating is assigned where there is a "marked" 
limitation of motion.

A rating in excess of 10 percent is not warranted for this 
time period.  A VA examination was conducted in August 2007 
but range of motion testing yielded unreliable and 
inconsistent results.  It was noted that,  in the opinion of 
the examining physician, the veteran displayed poor effort 
during the examination and voluntary muscle resistance was 
noted during passive range of motion testing.  However, in a 
November 2002 VA examination, dorsiflexion was to 15 degrees 
and plantar flexion was to 30 degrees.  Pursuant to the VA 
Rating Schedule, normal range of motion of the wrist is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).  The Board does not find 
these measurements reflect a "marked" limitation of motion 
of the ankle.

The Board considered all other diagnostic codes pertaining to 
the ankle but none provide the basis for an increase in 
excess of 10 percent.  DC 5270 and DC 5272 require evidence 
of ankylosis.  The dorsiflexion and plantar flexion 
measurements described above are not suggestive of ankylosis 
and as such, these codes cannot provide the basis for an 
increased rating.  DC 5273 does not apply because it requires 
evidence of malunion of os calcis or astragalus.  There is no 
evidence of this in the file.  An x-ray taken in conjunction 
with the November 2002 examination revealed no evidence of 
these abnormalities.  Similarly, DC 5274 requires evidence of 
astragalectomy.  There is no objective medical evidence of 
this procedure, or of any surgery since service, in the 
claims file.  For these reasons, an increased rating is not 
warranted under any other diagnostic code.  

In addition, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, the November 2002 examiner, 
while noting objective evidence of pain, found there is no 
limitation of motion during a flare up, and the degree by 
which pain limited the veteran's motion was not specified.  
As such, the Board finds that the 10 percent disability 
rating assigned prior to February 25, 2008 adequately 
compensates the veteran's functional loss, pain, and weakness 
resulting from his right ankle disorder. 

B.	Since February 25, 2008
Since February 25, 2008 the veteran has been assigned a 20 
percent rating for his right ankle disability.  This is the 
maximum rating available under DC 5271.  Therefore, that code 
section cannot serve as a basis for an increased rating.

The only other diagnostic code pertaining to the ankle that 
allows a rating in excess of 20 percent is DC 5270, which 
requires ankylosis of the ankle.  Ankylosis has not been 
shown by the evidence.  At a VA examination in February 2008 
the veteran displayed dorsiflexion to 10 degrees and plantar 
flexion to 25 degrees.  In addition, the examiner 
specifically found there was no joint ankylosis.  Moreover, 
at the October 2005 hearing the veteran testified that his 
ankle is not frozen in one position, and that he does have 
joint movement.  For these reasons, the veteran is not 
entitled to a rating in excess of 20 percent since February 
25, 2008 under DC 5271 or any other diagnostic code.  

The Board additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
The February 2008 examiner noted pain from zero to 10 degrees 
of dorsiflexion, and from zero to 25 degrees of plantar 
flexion.  The examiner also noted that the veteran's right 
ankle disability significantly affects his occupational and 
daily activities.  Despite this, the examiner found there was 
no additional limitation of motion on repetitive use.  The 
Board finds that the maximum percent disability rating  of 20 
percent under DC 5271 that has been assigned since February 
25, 2008 adequately compensates the veteran's functional 
loss, pain, and weakness resulting from his right ankle 
disorder. 

Right Wrist
A.	Prior to February 25, 2008
The veteran's right wrist disability has been rated under DC 
5215, based on limitation of motion of the wrist.  Prior to 
February 25, 2008 the veteran was assigned a noncompensable 
rating for this disability.  A 10 percent rating is assigned 
where dorsiflexion is less than 15 degrees or where palmar 
flexion is limited in line with the forearm. 

A rating in excess of 10 percent is not warranted for this 
time period.  A VA examination of August 2007 revealed 
dorsiflexion to 40 degrees and palmar flexion to 40 degrees.  
At the November 2002 VA examination, dorsiflexion was to 40 
degrees and palmar flexion was to 55 degrees.  Accordingly 
the criteria for a compensable rating under DC 5215 have not 
been met for this time period.  
The Board considered the applicability of the single other 
diagnostic code pertinent to the wrist, DC 5214.  However, 
this code requires ankylosis for its application.  In 
addition to the dorsiflexion and palmar flexion measurements 
described above at the August 2007 VA examination radial 
deviation was to 20 degrees and ulnar deviation was to 45 
degrees, and at the November 2002 VA examination radial 
deviation was to 20 degrees and ulnar deviation was to 40 
degrees.  Moreover, the August 2007 examiner specifically 
found no joint ankylosis.  As such, the application DC 5214 
is not warranted.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, while the August 2007 examiner 
found the veteran's wrist disability does affect his daily 
activities and occupational activities, she noted no pain on 
motion and found no limitation of motion on repetitive use of 
the wrist.  The November 2002 examiner, found no objective 
evidence of discomfort during range of motion testing.  The 
examiner also found no flare-ups or tenderness in the right 
wrist and no associated loss of motion.  As such, the Board 
finds that the noncompensable disability rating assigned 
prior to February 25, 2008 adequately compensates the 
veteran's functional loss, pain, and weakness resulting from 
his right wrist disorder. 

B.	Since February 25, 2008
Since February 25, 2008 the veteran has been assigned a 10 
percent rating for his right wrist disability.  This is the 
maximum rating available under DC 5215.  Therefore, that code 
section cannot serve as a basis for an increased rating.

The only other diagnostic code pertaining to the wrist is DC 
5214, which requires ankylosis for its application.  
Ankylosis has not been shown by the evidence.  At a VA 
examination in February 2008 the veteran displayed 
dorsiflexion, palmar flexion, and ulnar deviation to 30 
degrees, and radial deviation to 20 degrees.  In addition, 
the examiner specifically found there was no joint ankylosis.  
For these reasons, the veteran is not entitled to a rating in 
excess of 10 percent since February 25, 2008 under DC 5215 or 
any other diagnostic code.  

The Board additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
The February 2008 examiner noted pain from 8 to 30 degrees of 
dorsiflexion, 10 to 30 degrees of palmar flexion and ulnar 
deviation, and 10 to 20 degrees of radial deviation.  The 
examiner also noted that the veteran's right wrist disability 
affects his occupational and daily activities.  Despite this, 
the examiner found there was no additional limitation of 
motion on repetitive use.  As such, the Board finds that the 
maximum percent disability rating of 10 percent under DC 5215 
that has been assigned since February 25, 2008 adequately 
compensates the veteran's functional loss, pain, and weakness 
resulting from his right wrist disorder. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2008, September 2006, May 2003, and July 2002 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of September 2006 specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The letters of January 200 and 
September 2006 also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a personal hearing and a number of VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Entitlement to an initial increased rating for residuals of 
the veteran's right ankle fracture, rated as 10 percent 
disabling prior to February 25, 2008, and as 20 percent 
disabling therefrom, is denied. 

Entitlement to an initial increased rating for residuals of 
the veteran's right wrist fracture, rated as noncompensably 
disabling prior to February 25, 2008, and as 10 percent 
disabling therefrom, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


